Name: Commission Regulation (EC) No 670/98 of 25 March 1998 amending Regulation (EC) No 2645/97 increasing to 150 993 tonnes the quantity of maize held by the Austrian intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: Europe;  trade policy;  trade;  plant product;  cooperation policy
 Date Published: nan

 ¬ ¬EN Official Journal of the European CommunitiesL 93/18 26. 3. 98 COMMISSION REGULATION (EC) No 670/98 of 25 March 1998 amending Regulation (EC) No 2645/97 increasing to 150 993 tonnes the quantity of maize held by the Austrian intervention agency for which a standing invitation to tender for export has been opened THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131/93 (3), as last amended by Regulation (EC) No 2193/96 (4), lays down the procedures and conditions for the disposal of cereals held by the intervention agencies; Whereas Commission Regulation (EC) No 2645/97 (5), as amended by Regulation (EC) No 266/98 (6), opened a standing invitation to tender for the export of 102 290 tonnes of maize held by the Austrian intervention agency to be exported to all third countries; whereas, Austria informed the Commission of the intention of its interven- tion agency to increase by 48 703 tonnes the quantity for which a standing invitation to tender for export has been opened; whereas the total quantity of maize held by the Austrian intervention agency for which a standing invita- tion to tender for export has been opened should be increased to 150 993 tonnes; Whereas the last partial invitation to tender pursuant to Regulation (EC) No 2645/97 should be postponed; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quan- tities in store; whereas Annex I to Regulation (EC) No 2645/97 must therefore be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2645/97 is hereby amended as follows: 1. Article 2 is replaced by the following: Article 2 1. The invitation to tender shall cover a maximum of 150 993 tonnes of maize to be exported to all third countries. 2. The regions in which the 150 993 tonnes of maize are stored are stated in Annex I to this Regula- tion.; 2. Article 5(3) is replaced by the following: 3. The last partial invitation to tender shall expire on 28 May 1998 at 9 a.m. (Brussels time).; 3. Annex I is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 March 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1. 7. 1992, p. 21. (2) OJ L 126, 24. 5. 1996, p. 37. (3) OJ L 191, 31. 7. 1993, p. 76. (4) OJ L 293, 16. 11. 1996, p. 1. (5) OJ L 356, 31. 12. 1997, p. 36. (6) OJ L 25, 31. 1. 1998, p. 67. ¬ ¬EN Official Journal of the European Communities L 93/1926. 3. 98 ANNEX ANNEX I (tonnes) Place of storage Quantity NiederÃ ¶sterreich/nÃ ¶rdliches Burgenland 59 380 Steiermark/sÃ ¼dliches Burgenland 52 201 KÃ ¤rnten 10 725 OberÃ ¶sterreich 28 687